DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to Claims 1-20, MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Therefore, the limitations of “storage” and “for protein-based size exclusion chromatography” in the preamble of Claim 1 are not given patentable weight. Similarly, the limitation of “for protein-based size exclusion chromatography” in the preamble of Claim 11 is not given patentable weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 9, 11-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratto et al (“Ethanol-sodium chloride-phosphate mobile phase for size-exclusion chromatography of poly(ethylene glycol) modified proteins”).
With regard to Claim 1, Ratto et al (Ratto) discloses a solvent for protein-based size exclusion chromatography comprising water, a water-miscible organic solvent, a phosphate salt, and a neutral salt (Abstract, aqueous ethanol-sodium chloride-phosphate mobile phase).
With regard to Claim 2, Ratto discloses wherein the water-miscible solvent is selected from methanol, ethanol, isopropyl alcohol and acetonitrile (Abstract, ethanol).
With regard to Claim 3, Ratto discloses wherein the storage solvent comprises from 1 to 20 vol% of the water-miscible solvent (P338/Section 3.1, 10% ethanol).
With regard to Claims 5 and 6, Ratto discloses wherein the phosphate salt is selected from alkali metal phosphate salts and ammonium phosphate (Claim 5), wherein the storage solvent comprises from 5 to 100 mM phosphate salt (Claim 6) (P338/Section 2.1, 100 mM sodium dihydrogen phosphate salt).
With regard to Claims 8 and 9, Ratto discloses wherein the neutral salt is selected from alkali metal halide salts (Claim 8), wherein the storage solvent comprises from 20 to 500 mM neutral salt (Claim 9) (P388/Section 2.1, 200 mM to 500 mM sodium chloride).
With regard to Claims 11, 12, and 13, Ratto discloses a column for protein-based size exclusion chromatography comprising porous particles and the storage solvent of Claim 1 (Claim 11), wherein the porous particles have a diameter ranging from 1 to 10 µm (Claim 12), wherein the porous particles have an average pore diameter ranging from 50 to 100 Angstroms (Claim 13) (Abstract, P338/Section 2.2, ethanol-sodium chloride-phosphate mobile phase, TosoHaas TASK-GEL G3000SW column (5 µm particle size, 250 Å pore size); “storage” is examined as intended use).
With regard to Claim 18, Ratto discloses wherein the column comprises a housing having an inlet and an outlet and wherein the porous particles and the storage solvent are provided in the housing (Abstract, P338/Section 2.2, ethanol-sodium chloride-phosphate mobile phase, TosoHaas TASK-GEL G3000SW column, the mobile phase is provided in the housing at a discrete moment in time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ratto et al (“Ethanol-sodium chloride-phosphate mobile phase for size-exclusion chromatography of poly(ethylene glycol) modified proteins”), as applied to the claims above, in view of Goyon et al (“Unraveling the mysteries of modern size exclusion chromatography – the way to achieve confident characterization of therapeutic proteins”).
With regard to Claim 10, Ratto discloses all the limitations in the claims as set forth above. Ratto discloses wherein the storage solvent comprises from 50 to 200 mM sodium chloride salt (P338/Section 2.1, aqueous mobile phase 2 comprises 200 mM NaCl). Ratto discloses that size exclusion chromatography (SEC) was performed on a silica-based gel filtration column (Abstract, P338/Section 2.1).
However, Ratto is silent to the chloride salt being potassium chloride salt.
Goyon et al (Goyon) discloses tips and tricks to optimize SEC separations and maintaining their performance over time (Abstract). Goyon discloses that potassium cations are generally preferred to sodium ions due to their better ability to shield the residual silanolates of silica-based SEC supports and therefore reduce potential electrostatic interactions (P371/Section 3/Column 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the sodium chloride salt to be potassium chloride salt as a neutral salt for the mobile phase of the SEC column of Ratto, as taught by Goyon, since potassium cations are generally preferred to sodium ions due to their better ability to shield the residual silanolates of silica-based SEC supports and therefore reduce potential electrostatic interactions.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ratto et al (“Ethanol-sodium chloride-phosphate mobile phase for size-exclusion chromatography of poly(ethylene glycol) modified proteins”), as applied to the claims above, in view of Wyndham et al (WO 2017/027796).
With regard to Claim 19, Ratto discloses all the limitations in the claims as set forth above. However, Ratto is silent to wherein the housing comprises a metallic tube.
Wyndham et al (Wyndham) discloses exemplary embodiments are directed to devices for separating a sample by chromatography (Abstract). Wyndham discloses that stainless steel has been widely used as column hardware for chromatographic separation, but often adsorbs components of biological samples, such as peptides and proteins ([0090]). Wyndham discloses that nickel-cobalt alloys with less than 1 wt% titanium for column hardware (e.g., including column housing) shows less interaction with peptides as compared with stainless steel ([0154]). These alloys are expected to perform well in applications including SEC ([0154]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the housing of Ratto comprises a metallic tube, as taught by Wyndham, since nickel-cobalt alloys with less than 1 wt% titanium for column hardware (e.g., including column housing) shows less interaction with peptides as compared with stainless steel.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ratto et al (“Ethanol-sodium chloride-phosphate mobile phase for size-exclusion chromatography of poly(ethylene glycol) modified proteins”), as applied to the claims above, in view of Stoll (“Column care for the long haul – considerations for column storage”).
With regard to Claim 20, Ratto discloses all the limitations in the claims as set forth above.
However, Ratto is silent to wherein a plug or valve is provided at the entrance and the exit to hold the storage solvent within the housing.
Stoll discloses that several factors influence the useful lifetime of high performance liquid chromatography columns (Abstract). Stoll discloses that most sources of advice on the topic of column storage suggest that the column can be stored in mobile phase for two to four days without any major ill effects (Page 5/How long is too long?). Stoll discloses as a final step before storage the column should be sealed tightly by screwing in the endplugs supplied by the manufacturer in the column box, since otherwise the solvent will eventually evaporate (Page 5/How long is too long?).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein a plug or valve is provided at the entrance and the exit to hold the storage solvent within the housing of Ratto, as taught by Stoll, in order to store the mobile phase of Ratto in the column and prevent evaporation of the solvent while the column is stored.
Claims 1-9, 11-18, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koza (“Developing SEC methods for proteins and modified proteins”) in view of Stoll (“Column care for the long haul – considerations for column storage”).  
With regard to Claim 1, Koza discloses theory and practice of size exclusion chromatography (SEC), several SEC columns from the ACQUITY line of columns, factors influencing component resolution, and ways to maximize SEC column life (Slide 3).
Koza discloses a storage solvent for protein-based size exclusion chromatography comprising water and a water-miscible organic solvent (Slide 26, for extended storage, store column in HPLC grade water with 10% methanol).
Koza discloses that for overnight column storage, the column may be continuously flushed with mobile phase at 10% of the maximum recommended flow rate (Slide 26). Koza discloses that the mobile phase includes 25 mM sodium phosphate and 150 mM sodium chloride (Slides 18-19).
However, Koza is silent to the storage solvent also comprising a phosphate salt and a neutral salt.
Stoll discloses that several factors influence the useful lifetime of high performance liquid chromatography columns (Abstract). Stoll discloses that most sources of advice on the topic of column storage suggest that the column can be stored in mobile phase for two to four days without any major ill effects (Page 5/How long is too long?). Furthermore, Stoll discloses that the 10% organic solvent as disclosed in Koza is used to minimize growth of microbes during storage (Page 4/Storing other columns: ion-exchange, mixed-mode, and HILIC columns).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the storage solvent of Koza to comprise a phosphate salt and a neutral salt, as taught by Stoll, since Koza discloses a mobile phase for SEC columns of 25 mM sodium phosphate and 150 mM sodium chloride, and since of most sources of advice on the topic of column storage suggest that the column can be stored in mobile phase for two to four days without any major ill effects. Furthermore, it would be obvious to one of ordinary skill in the art to maintain the 10% organic solvent in the storage solvent of modified Koza in order to minimize growth of microbes during storage.
With regard to Claim 2, Koza discloses wherein the water-miscible solvent is selected from methanol, ethanol, isopropyl alcohol and acetonitrile (Slide 26, methanol).
With regard to Claim 3, Koza discloses wherein the storage solvent comprises from 1 to 20 vol% of the water-miscible solvent (Slide 26, 10% methanol).
With regard to Claim 4, Koza discloses wherein the storage solvent comprises from 5 to 15 vol% of the water-miscible solvent and wherein the water-miscible solvent is methanol (Slide 26, 10% methanol).
However, modified Koza is silent to the water-miscible solvent being acetonitrile.
Stoll discloses that the 10% organic solvent as disclosed in Koza is used to minimize growth of microbes during storage (Page 4/Storing other columns: ion-exchange, mixed-mode, and HILIC columns). Stoll also discloses both methanol and acetonitrile as organic solvent options for storage (Page 4), suggesting that acetonitrile as an organic solvent will minimize growth of microbes during storage as well as methanol.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute acetonitrile for methanol as the 10% organic solvent in the storage solvent of modified Koza, as taught by Stoll, in order to yield nothing more than the predictable results of minimizing growth of microbes during storage of the SEC column.
With regard to Claims 5 and 6, modified Koza comprises wherein the phosphate salt is selected from alkali metal phosphate salts and ammonium phosphate (Claim 5), wherein the storage solvent comprises from 5 to 100 mM phosphate salt (Claim 6) (Slide 19, 25 mM sodium phosphate).
With regard to Claim 7, modified Koza comprises wherein the storage solvent comprises from 10 to 50 mM sodium phosphate salt (Slide 19, 25 mM sodium phosphate). 
With regard to Claims 8 and 9, modified Koza comprises wherein the neutral salt is selected from alkali metal halide salts (Claim 8), wherein the storage solvent comprises from 20 to 500 mM neutral salt (Claim 9) (Slide 19, 150 mM sodium chloride).
With regard to Claims 11, 12, and 13, modified Koza of Claim 1 comprises a column for protein-based size exclusion chromatography comprising porous particles and the storage solvent of Claim 1 (Claim 11), wherein the porous particles have a diameter ranging from 1 to 10 µm (Claim 12), wherein the porous particles have an average pore diameter ranging from 50 to 1000 Angstroms (Claim 13) (Slide 14, BEH200 SEC, 1.7 µm, 214 angstroms).
With regard to Claims 14, 15, 16, and 17, modified Koza comprises wherein the porous particles comprise bulk material having covalently attached hydrophilic surface moieties (Claim 14), wherein the bulk material is a silicon-based inorganic-organic hybrid material (Claim 15), wherein the covalently attached hydrophilic surface moieties comprise dehydroxylated aliphatic groups in which two hydroxyl groups are positioned on adjacent carbon atoms in an aliphatic chain (Claim 16), wherein the covalently attached hydrophilic surface moieties comprise hydroxy-terminated poly(alkylene oxide) groups (Claim 17) (Slide 13, bridged ethyl hybrid base particle and effective diol bonding).
With regard to Claim 18, Koza discloses wherein the column comprises a housing having an inlet and an outlet and wherein the porous particles and the storage solvent are provided in the housing (Slide 26, extended column storage option).
With regard to Claim 20, modified Koza is silent to wherein a plug or valve is provided at the entrance and the exit to hold the storage solvent within the housing.
Stoll discloses that several factors influence the useful lifetime of high performance liquid chromatography columns (Abstract). Stoll discloses as a final step before storage the column should be sealed tightly by screwing in the endplugs supplied by the manufacturer in the column box, since otherwise the solvent will eventually evaporate (Page 5/How long is too long?).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein a plug or valve is provided at the entrance and the exit to hold the storage solvent within the housing of modified Koza, as taught by Stoll, in order to store the storage solvent of modified Koza in the column and prevent evaporation of the solvent while the column is stored.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koza (“Developing SEC methods for proteins and modified proteins”), as applied to the claims above, in view of Goyon et al (“Unraveling the mysteries of modern size exclusion chromatography – the way to achieve confident characterization of therapeutic proteins”).
With regard to Claim 10, modified Koza comprises wherein the storage solvent comprises from 50 to 200 mM sodium chloride salt (Claim 1, Slides 18-19).
However, modified Koza is silent to wherein the chloride salt is potassium chloride salt.
Goyon et al (Goyon) discloses tips and tricks to optimize SEC separations and maintaining their performance over time (Abstract). Goyon discloses that potassium cations are generally preferred to sodium ions due to their better ability to reduce potential electrostatic interactions even when using the last generation of ultra-high pressure-SEC columns (P371/Section 3/Column 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the sodium chloride salt to be potassium chloride salt as a neutral salt for the mobile phase of the SEC column of modified Koza, as taught by Goyon, since potassium cations are generally preferred to sodium ions due to their better ability to reduce potential electrostatic interactions even when using the last generation of ultra-high pressure-SEC columns.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koza (“Developing SEC methods for proteins and modified proteins”), as applied to the claims above, in view of Wyndham (WO 2017/027796).
With regard to Claim 19, modified Koza discloses all the limitations in the claims as set forth above. However, modified Koza is silent to wherein the housing comprises a metallic tube.
Wyndham et al (Wyndham) discloses exemplary embodiments are directed to devices for separating a sample by chromatography (Abstract). Wyndham discloses that stainless steel has been widely used as column hardware for chromatographic separation, but often adsorbs components of biological samples, such as peptides and proteins ([0090]). Wyndham discloses that nickel-cobalt alloys with less than 1 wt% titanium for column hardware (e.g., including column housing) shows less interaction with peptides as compared with stainless steel ([0154]). These alloys are expected to perform well in applications including SEC ([0154]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the housing of modified Koza comprises a metallic tube, as taught by Wyndham, since nickel-cobalt alloys with less than 1 wt% titanium for column hardware (e.g., including column housing) shows less interaction with peptides as compared with stainless steel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777